DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-12 in the reply filed on 1/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 2-12 are objected to because of the following informalities:  the dependent claims recite “A machining centre according to claim…” The dependent claims should recite “The machining centre . Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a subtractive unit arrange to perform chip removal on a workpiece…” The specification provides corresponding structure for the claimed generic placeholder of “a subtractive unit,” including: the structure depicted (reference number 2) in at least Figs. 1-2, 4, 7, 11, and 12-19. The specification provides that the subtractive unit is a unit with five controlled axes, the unit may comprise a 
In claim 1, “a motor unit that is drivable to move said first carriage along said operating axis.” The specification provides corresponding structure for the claimed generic placeholder of “a motor unit,” including: a motor depicted as 18 in Fig. 2 (appears identical to motor 17).
In claim 1, “an additive unit arranged to perform machining by additive production techniques…” The specification provides corresponding structure for the claimed generic placeholder of “an additive unit,” including: the structure depicted (reference number 3) in at least Figs. 1, 3-4, and 12-19. The specification provides further detail regarding structure of the additive unit for performing the function of machining by additive production techniques specific to extrusion via an extrusion unit connected to a hopper and which may comprise a cylindrical container, feed screw, heater, and nozzle in [0047]-[0056]. It is noted that the additive unit disclosed is only described as capable of performing the function of machining by additive production techniques when the extrusion unit is connected to the power takeoff of the spindle of the subtractive unit so that rotation is transmitted to the feed screw [0087], [0092], [00115], i.e., additive and subtracting processes cannot take place simultaneously and the additive unit does not appear to be capable of carrying out the function independently.
In claim 1, “a first coupling portion and…a second coupling portion couplable with said first coupling portion.” The specification provides corresponding structure for the claimed generic placeholder of “first coupling portion” and “second coupling portion,” including: Figs. 8-10 and 11. The specification further provides the first coupling portion may comprise a mechanical/pneumatic/electromechanical/etc. actuator unit comprising for example a hollow body (cylinder) 43 and piston 44 [0073]-[0074]. The first coupling portion further comprises a connecting element 46 extending substantially in a direction parallel to other axis Z which may comprise an elongated element, for example a bar or tubular element [0078]; the connecting element is provided with second coupling portion comprises a covering element 45 which may comprise a surface with a recess sized to receive internally the piston [0075]-[0076]. The second coupling portion further comprises a housing plate 48 comprising a surface with a notch 42 having a set depth parallel to axis Y [0081]-[0082]. The first and second coupling portions are interpreted as mating connectors or mechanical connecting elements including male components and corresponding female components that attach and provide a connection along a specified axis.
In claim 3, “another motor unit that is drivable to move said subtractive unit along said other operating axis.” The specification mentions the claimed generic placeholder of “another motor unit,” in [0042] but the another motor unit is not depicted and does not appear to be further described in terms of structure. A motor or similar structure is not depicted or described here.
In claim 6, “an upright element that is slidable parallel to said other operating axis…” and “said upright element being configured to move said hopper and said feeder along said other operating axis.” The specification provides corresponding structure for the claimed generic placeholder of “upright element,” including: the structure depicted (reference number 14) in at least Figs. 1-2, 4, 7, 8, and 11-19. It appears to be a vertically-extending part of the subtractive tool which supports the spindle and connecting member and is slidable along a carriage.
In claim 7, “…said second coupling portion comprises a covering element…said piston being engaged with said covering element along said other operating axis to connect said subtractive unit to said additive unit along said operating axis.” The limitation is interpreted to require a covering element configured to engage with said piston along said other operating axis to connect said subtractive unit to said additive unit along said operating axis. The specification provides corresponding structure for the claimed generic placeholder of “covering element,” including: covering element 45 depicted in Figs. 11-11A and described as comprising a recess sized to receive internally the piston 44 [0075]-[0076].
In claim 10, “a locking assembly arranged to keep gripped and locked in position said extrusion unit.” The specification provides corresponding structure for the claimed generic placeholder of “locking 
In claim 11, “a supporting member placed into contact with said extrusion unit to keep the extrusion unit gripped.” A supporting member 32 is depicted in Figs. 3 and 11, and may comprise a “U”-shaped plan shape and a base portion 36 extending parallel to axis X and two arm portions 37 extending parallel to axis Y [0065]. The supporting member is provided with a locking device 35, 38 to lock and maintain in position the extrusion unit by engaging protruding elements 34, 34’ of the extrusion unit [0068].
In claim 12, “a locking device shaped to engage with said protruding elements…” A locking device 35, 38 is depicted in Fig. 3 which the specification describes as capable of engaging protruding elements 34, 34’ of the extrusion unit 24 (visible in Fig. 5, 5A). The specification also provides the locking device may comprise a plate with a through slot to engage a protruding element or may comprise a hook plate having a hook-shaped end portion for engaging a protruding element [0068]-[0069].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is further noted that the elected claims are directed to an apparatus, and "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “another motor unit” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides that “[t]he upright element 14 is connected to another motor unit, which is not shown, that is drivable to slide this upright element 14 on the fifth guide 13,” [0042]. The disclosure does not describe/show specific structure to perform the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Please see the bolded instruction below indicating that the claim can be amended so that it will no longer be interpreted under 35 U.S.C. 112(f) (e.g., by reciting a motor instead of a motor unit).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Furthermore, claim 2 recites the limitation “wherein said subtractive unit is further slidable along another operating axis…” The scope of the claim is vague and indefinite because it is not clear whether the limitation requires that the subtractive unit is required to be slidable via the first carriage of claim 1 (requiring further consideration of the structure of the first carriage), if it requires a different slidable carriage/component which is slidable along the transverse axis, or if it encompasses any re-positioning of the subtractive unit as a whole which ultimately achieves an effective “sliding” movement. Clarity is required.
Claim 10 recites the limitation “the grip” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 has previously recited a locking assembly arranged to keep gripped and locked in position said extrusion unit, however the claims have failed to define “a grip.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celiker et al., DE19533960 A1 (“Celiker”), cited in Applicant’s IDS. An Espacenet machine translation is provided and referenced herein.

Celiker discloses an apparatus including a cutting device 3 (subtractive) and a coating unit 2 (additive) mounted on a holding device 8 for holding and guiding the cutting head and coating unit ([0025]-[0026], Fig. 1). The holding device may have a tool changing device in which the cutting head and the coating unit can be clamped as desired ([0027]). The holding device 8 is mounted on a portal bearing device 10, and the holding device and the work table can be adjusted relative to each other along three or five axes ([0031]-[0032], [0062], [0064]). A traverse 12 is mounted on vertical struts 11a-b, on which a vertical guide 13 is mounted so as to be displaceable/driven along a y-axis ([0062]). The holding device 8 is attached to a carriage, mounted to be displaceable/driven along vertical guide 13 in the z-direction ([0062]). See Fig. 1 below:

    PNG
    media_image1.png
    460
    607
    media_image1.png
    Greyscale

The cutting device and coating unit can be adjusted together as a unit ([0073]). The coating unit is further adjustable and able to be driven independently along an axis z2, so as to be moved relative to the cutting device (Figs. 1-2, [0065]-[0066]).
The cutting device includes a drive device, preferably a high-speed electric spindle, for driving various tools, such as a milling or grinding tool ([0036], [0074]). A powder head of the coating unit is connected to lines of a powder conveying device (not shown) ([0067]).

As to claim 1, Celiker discloses a machining centre (device for production of metal workpieces [0058]), comprising: a machining plane (workbench 9), a subtractive unit arranged to perform chip removal on a workpiece positioned on said machining plane (cutting device 3), said subtractive unit comprising a first carriage that is slidable along an operating axis (carriage displaceable/driven on vertical guide in z-direction [0062]), said subtractive unit being connected to a motor unit that is drivable to move said first carriage along said operating axis (moved by a drive [0062]); an additive unit arranged to perform machining by additive production techniques on said machining plane (coating device 2), said additive unit comprising a second carriage that is slidable along said operating axis (adjustable holding part displaceable along z2 axis, Figs. 1-2, [0065]); said additive unit being provided with a first coupling portion and said subtractive unit being provided with a second coupling portion couplable with said first coupling portion (devices physically coupled with mating mechanical connectors, Fig. 2); in one operating step, said subtractive unit adopting a pick-up configuration in which said first coupling portion is coupled with said second coupling portion to connect said subtractive unit to said additive unit along said operating axis, in said pick-up configuration said subtractive unit being configured to move said additive unit along said operating axis (cutting and coating devices are coupled along z-axis; both are able to be moved along z-axis, together or individually).
It is noted that Celiker discloses the coating unit is for powder deposition/melting and is not specifically an extrusion apparatus. In interpretation of the claimed additive unit under 35 U.S.C. 112(f), the powder deposition and melting apparatus disclosed by Celiker is considered an equivalent of the claimed additive unit for performing additive production techniques because the apparatus disclosed by Celiker similarly acts on a solid material conveyed to and processed through a deposition head in order to build up a workpiece in an additive manner. The device therefore performs the claimed function of performing machining by additive production techniques. 

Regarding claim 2, Celiker further discloses wherein said subtractive unit is further slidable along another operating axis that is transverse to said operating axis (further slidable via movement of vertical guide 13 along horizontal y-axis [0062], Fig. 1).

Regarding claim 3, Celiker further discloses wherein said subtractive unit is connected to another motor unit that is drivable to move said subtractive unit along said other axis (moved by a drive along y-axis [0062]).

Regarding claim 4, Celiker further discloses wherein said additive unit is further slidable along said other operating axis (coating unit is slid along y-axis together with movement of vertical guide and cutting device, Fig. 1). 

Regarding claim 5, Celiker further discloses wherein, in said pick-up configuration, said first coupling portion is further coupled with said second coupling portion to connect said subtractive unit to said additive unit along said other operating axis; in said pick-up configuration, said subtractive unit being further configured to move said additive unit along said other operating axis (the units are coupled so that movement of the subtractive unit in the horizontal y-direction necessarily moves the additive unit along the y-axis, see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neboian et al., US 2019/0118467 (“Neboian”) in view of Celiker et al., DE19633960 A1 (“Celiker”), cited in Applicant’s IDS. An Espacenet machine translation is provided and referenced herein.

Neboian discloses a manufacturing system wherein a driven printing unit can be moved to and coupled with a parked printing unit. The driven unit is then able to move the previously-parked unit along the same axis. See Figs. 2-3 below:

    PNG
    media_image2.png
    324
    776
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    705
    media_image3.png
    Greyscale


See also steps depicted in Fig. 7:

    PNG
    media_image4.png
    279
    545
    media_image4.png
    Greyscale


As to claim 1, Neboian teaches a machining centre (apparatus for forming a three-dimensional object, Abstract), comprising: a machining plane (printing bed or base body 14, Fig. 1, [0168]); 
A manufacturing unit arranged to perform deposition on a workpiece positioned on said machining plane (printing head 8), said manufacturing unit comprising a first carriage that is slidable (printing head carriage 100 guided along x-axis [0043], Figs. 3-4), said manufacturing unit being connected to a motor unit that is drivable to move said first carriage along said operating axis (driving carriage 98 moves printing head carriage [0043]; drive unit 23 including step motor moves belts which move driving carriage [0174]-[0175], Figs. 3-4);
An additive unit arranged to perform machining by additive production techniques on said machining plane (printing head 9, including melting unit and components for extrusion, Figs. 12-14), said additive unit comprising a second carriage that is slidable along said operating axis (each printing head has a printing head carriage 100 [0043], slides along x-axis, Figs. 3-4);
Said additive unit being provided with a first coupling portion and said subtractive unit being provided with a second coupling portion couplable with said first coupling portion (the driving carriage 98 (connected to first printing head 8, see Figs. 3-4) comprises a coupling apparatus [0038]; the driving carriage is selectively coupled via the coupling apparatus to one or both printing heads [0039]-[0040]; the connection is a force-fit connection [0041]); in one operating step said subtractive unit adopting a pick-up configuration in which said first coupling portion is coupled with said second coupling portion to connect said subtractive unit to said additive unit along said operating axis (moving the driving carriage and connected first printing head to the second printing head, which is parked and locked, coupling the second printing head with the driving carriage, and then moving the driving carriage and two printing heads [0012]-[0015], Fig. 7 above), in said pick-up configuration, said subtractive unit being configured to move said additive unit along said operating axis (see e.g., Fig. 7 steps 1-3).
Neboian does not disclose the first manufacturing unit is a subtractive unit arranged to perform chip removal on a workpiece positioned on said machining plane. 
However, hybrid manufacturing devices consisting of additive and subtractive units are well-known in the art, as evidenced in Applicant’s disclosure (Background section [0005]-[0018]). Also, in the same field of endeavor, Celiker teaches the manufacturing device comprising a subtractive unit and an additive unit described in the previous section for the rejection under 35 U.S.C. 102. Celiker teaches that ([0059]).
It would have been obvious before the effective filing date of the claimed invention to modify the manufacturing device taught by Neboian including multiple additive units to substitute the first printing head with a subtractive device, such as a cutting tool, because such hybrid devices were known in the art and the subtractive tool would provide the capability to utilize an additional fabrication method and to improve the dimensional accuracy and surface quality of additively manufactured materials, as taught by Celiker.

Regarding claim 2, modified Neboian further teaches said subtractive unit is further slidable along another operating axis that is transverse to said operating axis (the units are capable of being slid along the y-direction as the support rail is slid, see Figs. 2-3).
Modified Neboian does not disclose the subtractive unit is further slidable along another operating axis that is transverse to said operating axis, wherein the other operating axis is the vertical or z-axis.
However, Celiker teaches the tools can be slid along the vertical or z-axis, together or independently using a sliding carriage and drives (see Fig. 1, [0062], [0065], [0073]). The units can be adjusted perpendicularly to the workbench in order to allow construction of a workpiece from bottom to top in accordance with the layers applied and a layer thickness to be set ([0073]).
It would have been obvious before the effective filing date of the claimed invention to further modify the manufacturing device taught by Neboian in view of Celiker so that the subtractive unit is further slidable along the vertical or z-axis, transverse to said operating axis, in order to provide an increased range of movement of the tools relative to the working area, as taught by Celiker.

Regarding claim 3, Neboian in view of Celiker teaches the limitations of claim 2. Celiker further teaches wherein said subtractive unit is connected to another motor unit that is drivable to move said subtractive unit along said other operating axis (moved by a drive in the z-direction [0062]).

Regarding claim 4, Neboian in view of Celiker teaches the limitations of claim 2. Neboian teaches said additive unit is further slidable along another operating axis that is transverse to said operating axis (the units are capable of being slid along the y-direction as the support rail is slid, see Figs. 2-3).
Neboian does not disclose the additive unit is further slidable along said other operating axis, wherein said other operating axis is the vertical or z-axis.
However, Celiker teaches the tools can be slid along the z-axis, together or independently (see Fig. 1, [0062], [0065], [0073]). With the adjustability of the coating unit relative to the cutting device, the coating unit can be moved vertically out of a collision area when an applied layer of the workpiece is reworked with the cutting device ([0066]).
It would have been obvious before the effective filing date of the claimed invention to further modify the manufacturing device taught by Neboian in view of Celiker so that the additive unit is further slidable along the vertical or z-axis, transverse to said operating axis, in order to provide an increased range of motion and to allow the additive unit to be moved vertically out of position while the subtractive tool is working, as taught by Celiker.

Regarding claim 5, modified Neboian teaches the limitations of claim 2. Neboian does not explicitly state or show that in said pick-up configuration, said first coupling portion is further coupled with said second coupling portion to connect said subtractive unit along said other operating axis; in said pick-up configuration, said subtractive unit being further configured to move said additive unit along said other operating axis. 
([0041]), which to one of ordinary skill would imply a type of mechanically mating fit that will generally couple the interconnecting carriages in more than one axis, if not in all directions (such as a plug-socket connection). Furthermore, it would be useful to secure the movable connected components in multiple axes to increase stability of the connection and for better accuracy in movements and positioning. 
It would have been obvious before the effective filing date of the claimed invention to modify the manufacturing device taught by Neboian to ensure that in said pick-up configuration, said first coupling portion is further coupled with said second coupling portion to connect said subtractive unit along said other operating axis; in said pick-up configuration, said subtractive unit being further configured to move said additive unit along said other operating axis. Doing so would provide increased stability of the coupled connection and predictably provide for increased accuracy in moving and positioning the connected components. 

Regarding claim 6, Neboian in view of Celiker teaches the limitations of claim 2. Neboian does not teach the subtractive unit comprises an upright element that is slidable parallel to said other operating axis. However, the cutting device 3 taught by Celiker comprises cutting head 7 (Figs. 1-2) which supports a drive device such as a spindle ([0036], [0074]). The cutting head 7 is slidable along the z-axis via a carriage (see Fig. 1, [0062]). Modified Neboian therefore teaches the claimed limitation.
Neither Neboian nor Celiker explicitly disclose the additive unit comprises a hopper that is slidable parallel to said other operating axis and a feeder connected to said hopper; in said operating step, said upright element being connected to said hopper and to said feeder; in said operating step, said upright element being configured to move said hopper and said feeder along said other operating axis.
However, Celiker teaches the coating unit is connected via feed lines to a powder conveying device ([0067]). While the powder conveying device, known in the art synonymously as a “hopper,” is not shown, it is described by Celiker and would be obvious to incorporate so that the coating unit is 
It therefore would have been obvious before the effective filing date of the claimed invention to modify the manufacturing device taught by modified Neboian so that the additive unit comprises a hopper that is slidable parallel to said other operating axis and a feeder connected to said hopper, so that the additive unit could be provided with a regular supply of feed material, as taught by Celiker.
Regarding the capability of the upright element (of the subtractive unit) being connected to the hopper and the feeder (of the additive unit), and the upright element being configured to move the hopper and the feeder along said other operating axis, this functionality would be obvious in the case that the coating and cutting devices are to be moved together as a unit perpendicular to the workbench, as discussed by Celiker ([0073]). 
Therefore, it would have been obvious to modify the manufacturing device taught by modified Neboian to specify that the upright element is capable of being connected to the hopper and the feeder, and the upright element can be configured to move the hopper and the feeder along said other axis, in order to provide for the movement of the subtractive and additive units together perpendicular to the workbench, as taught by Celiker.

Regarding claim 7, Neboian in view of Celiker teaches the limitations of claim 2 as set forth above. Neither reference explicitly discloses said first coupling portion comprises a piston that is movable along said other operating axis and said second coupling portion comprises a covering element; in said operating step said piston being engaged with said covering element along said other operating axis to connect said subtractive unit to said additive unit along said operating axis.
([0041]). Neboian further states the connection can be disconnected in particular by overcoming the holding force of the coupling apparatus by moving the driving carriage along the x-axis ([0041]). Since the disconnection involves applying an opposite force along the x-axis, the description implies a mating connection extending along the x-axis, or operating axis, not along an axis transverse to the x-axis.
However, changing the connection type from being oriented along the x-direction to being oriented along the transverse direction would essentially amount to a rearrangement of parts so that the mating connection was arranged perpendicularly and would predictably provide a stronger connection less likely to inadvertently disconnect upon regular movement in the x-axis. This type of connection would be more likely to require a deliberate unlatching step in order to disconnect. 
Using mating components such as a piston and a covering element to receive an end of the piston in order to connect parts is known (seemingly analogous to a plug and socket type connection), and similar structure is already implied by Neboian’s “force-fit connection.”
Therefore, it would have been obvious to further modify the force-fit connection taught by modified Neboian so that the first coupling portion comprises a piston that is moveable along said other operating axis and said second coupling portion comprises a covering element, and in said operating step said piston being engaged with said covering element along said other operating axis to connect said subtractive unit to said additive unit along said operating axis, in order to provide a stronger connection between the couplable units and avoid inadvertent disconnection upon travelling movement in the operating axis.

Regarding claim 8, Neboian in view of Celiker teaches the limitations of claim 2 as set forth above. Neither reference explicitly discloses said first coupling portion further comprises a connecting element provided with at least one protruding portion that extends in a direction parallel to said operating axis, and said second coupling portion comprises a housing plate; in said operating step said protruding 
However, Celiker teaches the additive and subtractive units can be moved together as a unit in the direction perpendicular to the workbench. In the case where this strategy is used, it would be desirable/necessary to use mechanical connecting elements engaged along the horizontal operating axis in order to securely connect the units along the vertical z-direction, so that perpendicular movement of the cutting device caused by the vertically sliding carriage of the holding device would be effectively transmitted concurrently to the coating device. Celiker does not teach a specific type of connecting structure to achieve the grouped vertical motion, however, using a protruding element engaged with a receiving housing element involves a simple mechanical mating connection of the type alluded to by Neboian with the force-fit connection.
Therefore, it would have been obvious to further modify the manufacturing device taught by modified Neboian so that the first coupling portion comprises a connecting element provided with at least one protruding portion that extends in a direction parallel to said operating axis, and the second coupling portion comprises a housing plate, and in said operating step said protruding portion is capable of being engaged with said housing plate along said operating axis to connect said subtractive unit to said additive unit along said other operating axis. The mechanical connection engaged along the operating axis would provide the ability to effectively move the units together along the other operating axis, as preferred by Celiker.

Regarding claim 9, Neboian in view of Celiker teaches the limitations of claim 1. Neboian further discloses said additive unit comprises an extrusion unit (melting unit 65, Figs. 12-14). The cutting device of Celiker comprises a spindle ([0036], [0074]).
Furthermore, modified Neboian teaches the subtractive unit with the spindle being coupled with the additive unit comprising the extrusion unit at least in the sense that they are connected to the same driving carriage and therefore coupled in terms of physical movement in the x-direction and timing of that 
It is noted that the claim does not require a mechanical coupling wherein the extrusion unit is directly physically connected to the spindle, and it is improper to import limitations from the specification into the claim (please see MPEP 2111.01(II) for details). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neboian in view of Celiker, as applied to claim 9, and further in view of Gifford et al., US 2018/0326660 A1 (“Gifford”).

Regarding claim 10, Neboian in view of Celiker teaches the limitations of claim 9 as set forth above. Neboian teaches the extrusion unit (melting unit) is fixed in position in the additive unit (printing head) (see Figs. 12-13), however Neboian does not provide details of a locking assembly and does not show explicitly that the melting unit is capable of being released via the locking assembly.
However, Gifford has shown that providing a system with an exchangeable printhead (extrusion/melting unit) can offer different configurations and functionalities that may be useful for extruding materials with different cross sections or implementing different capabilities to a printhead module such as cleaning or cooling systems (Abstract, [0006], [0082]). Gifford is analogous in the art, teaching a modular 3D printer system which can include mechanisms for additive manufacturing together with other technologies such as subtractive manufacturing with milling (Abstract, [0166]). 
Gifford discloses a base system having a printhead module configured to accept one or more printheads and a mechanical interface for mechanically mating with printheads ([0072]). The exchangeable printheads are configured to be removed and installed in the printhead module ([0082]). A printhead can include an extrusion head having a heater and a nozzle ([0198]-[0199]). Different printheads can be used for different job requirements, such as different color materials or different types ([0074]). The system is designed for easy exchange of printheads, with a mechanical interface of a 3D printer system configured to mate with a mechanical interface on a printhead ([0090], [0099]-[0104], [0131]). The mechanical coupling can include mating shapes between the printheads and the printhead module, for example a taper shape which can be mated to a taper opening, and is used to secure a printhead in the printhead module ([0128], [0145]). The mechanical coupling can further include a mechanical alignment mechanism for accurate positioning of the installed printhead(s) ([0103]-[0104]). Gifford therefore teaches a locking assembly which performs the function of gripping and locking in position an extrusion unit wherein the extrusion unit is also configured to be removable from the printhead module.
It would have been obvious before the effective filing date of the claimed invention to modify the manufacturing device taught by modified Neboian including a fixed extrusion unit so that the extrusion unit was releasable using a mechanically mating interface in order to allow for exchange of the extrusion unit to accommodate a variety of different job requirements, as taught by Gifford.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neboian in view of Celiker and Gifford, as applied to claim 10 above, and further in view of Stodder et al., US 2017/0246801 A1 (“Stodder”).

Regarding claim 11, Neboian in view of Celiker and Gifford teach the limitations of claim 10 as set forth above. The references do not disclose the locking assembly comprises a supporting member placed in contact with said extrusion unit to keep the extrusion unit gripped, and an actuator connected to said supporting member; in said operating step said actuator being driven to move said supporting member parallel to said operating axis and/or another operating axis that is transverse to said operating axis. It is noted that the recitation of “and/or” in the last line of the claim is interpreted to require one of the options but not both (i.e., can be read as “or”).
(Abstract, [0014]-[0016], Fig. 3). A carriage of an additive manufacturing device includes a carriage latching mechanism for selectively coupling to and decoupling from a module removably stored at a parking station ([0026]-[0031], Fig. 1). The modules can be exchanged in order to provide different nozzle types, different types of build materials, different colors, etc. ([0030]-[0031]). The modules can also include tools other than deposition tools, including a subtractive tool such as cutter or drill ([0032]), so that the system is effectively a hybrid system. 
The parking station latching mechanism is used to latch a module to the parking station until it is addressed and removed by the carriage; a parking station latching actuator may be used to couple or decouple the module to/from the parking station ([0036], [0061]). As shown in Figs. 3-4, the parking station 310 includes a L-shaped support for the module 305; the latching mechanism may lock the module for example in the y-direction through the use of a biased force (Figs. 3-4, [0046]-[0048]). While the supporting and latching mechanism shown by Stodder is disclosed for holding an extrusion unit in a parking station and not necessarily in the active printing portion of the machine, one of ordinary skill would find the structure for supporting and latching/securing useful in a system for additive manufacturing featuring exchangeable printheads due to its configurability and higher degree of security compared to a simple taper shape and taper opening connection.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the manufacturing device taught by Neboian in view of Celiker and Gifford with a releasable extrusion unit to incorporate the supporting member for gripping the extrusion unit and actuator connected to the supporting member which is capable of moving the supporting member parallel to the operating axis in order to provide a secure holding mechanism for the releasable printhead. Providing such a mechanism would ensure the printhead remained latched until addressed and removed, as taught by Stodder.

Regarding claim 12, Neboian in view of Celiker, Gifford, and Stodder teach the limitations of claim 11 as set forth above. Neboian, Celiker, nor Gifford specifically teach the extrusion unit has protruding elements shaped to engage/disengage with a locking device of the supporting member.
Stodder teaches the extrusion unit is peripherally provided with protruding elements (portions of module 305 which extend over / sit atop parking station 310, Figs. 3-4) and the supporting member is provided with a locking device shaped to removably engage with said protruding elements (see arms/prongs of parking station 310 or latching arm 420, Figs. 3-4).
It would have been obvious to modify the manufacturing device taught by modified Neboian to ensure the extrusion unit is peripherally provided with protruding elements shaped to engage/disengage with the supporting member and locking device in order to effectively realize the use of the locking assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wigand, US 2021/0096535 A1 discloses a multi-tool fabrication apparatus including an FDM tool and a milling tool wherein the tools are attached to a single drivable carriage using guide pins.
Fukase et al., US 2020/0130264 A1 disclose an extrusion unit (nozzle) separate from the supply unit of an additive unit in operation and moved by a movement device.
Jones et al., WO 2018/172774 A1 and Adair et al., US 2019/0204811 A1 teach utilizing the spindle of a machining device to support/operate an extrusion device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754